UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COMPASS PRODUCTIONS                                                          1.8.20
INTERNATIONAL LLC,
                                                       18-CV-12296 (VM) (BCM)
               Plaintiff,
       -against-                                       ORDER
CHARTER COMMUNICATIONS, INC.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The above-referenced action has been referred to Magistrate Judge Barbara Moses for
general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,
and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,
including those related to scheduling and discovery (but excluding motions to dismiss or for
judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification
under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's
Individual Practices in Civil Cases, available on the Court's website at
https://nysd.uscourts.gov/hon-barbara-moses.

        The Court has received and reviewed the parties' joint letter dated January 6, 2020. (Dkt.
No. 26.) Judge Moses will hold an in-person conference on the disputes raised in that letter on
January 23, 2020, at 10:30 a.m., in Courtroom 20A, 500 Pearl Street, New York, New York. It
is the Court’s intention to decide those disputes based on the parties’ joint letter and any
argument presented during the conference, unless any party shows good cause why more formal
briefing should be required.

Dated: New York, New York
       January 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
